Citation Nr: 1445747	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include asthma. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This decision denied entitlement to service connection for four issues - the two above and an unspecified lung condition and a psychiatric disorder.  The Board finds that the Veteran's contentions for the unspecified lung condition are encompassed within the claim for a respiratory condition, and those claims have been merged as reflected above.  Also, the Board notes the Veteran was granted service connection for a psychiatric disorder in a July 2014 rating decision.  This is a full grant of the benefit sought, and this issue is no longer on appeal.

The Veteran had a Travel Board Hearing before the undersigned Veterans Law Judge in March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed and the appeal is therefore REMANDED for the following action:

1. Return the Veteran's claims folder to the examiner who provided the June 2014 respiratory examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The evidence - including the examiner's report - confirms the Veteran has had asthma or a pulmonary disease since the claim was filed in January 2008. 

ii) The Veteran was diagnosed with exercise induced restrictive airway disease in March 2000.

iii) The RO found the Veteran's respiratory condition pre-existed service in its August 2008 rating decision.
 
c) The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each of the following:

i) Whether it is medically undebatable that the Veteran's respiratory disorder (to include asthma) pre-existed her entry into active military service.

ii) If it is found as medically undebatable that her respiratory disorder clearly pre-existed service, whether it also can be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If her respiratory disorder is not found to have pre-existed active service, determine whether it began in or is related to active military service, to include the March 2000 diagnosis of exercise induced restrictive airway disease. 

2. Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of her hypertension.  The following considerations govern:

 a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

 c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

i) The Veteran has hypertension.
 
ii) The Veteran is service connected for a psychiatric disorder.  

e. The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

i) Was the Veteran's hypertension incurred in or is it etiologically related to her period of service?

ii) Was the Veteran's hypertension CAUSED BY OR PERMANENTLY WORSENED by her psychiatric disorder?

3. Review the medical examination report obtained to ensure that the remand directives have been accomplished.  If the report does not include adequate responses to the opinions requested, it must be returned to the providing examiner for corrective action.  

4. After undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



